Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species A in the reply filed on 6/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant seems to indicate only claim 52 should be withdrawn.  The examiner disagrees and claims 39, 45-54 have been withdrawn pursuant to 37 CFR 1.142(b).  Claims 39 and 45 are drawn to the bayonet catch which is disclosed in the non-elected species shown in Figs. 8A and 8B; claims 46 and 48-54 are directed to the oblique recesses which are disclosed in the non-elected species shown in Fig. 8C; and claim 47 is directed to an electromagnetic coil which is not included in any of the shown embodiments.
	For possible rejoinder purposes it is noted that claims 49-52 would be indefinite being dependent from claim 48.

Drawings
Figures 1A-1G should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-38, and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 35, line 8, there is no antecedent basis for “the tool” and it is unclear if applicant intends to claim the fastener and tool in combination.  Similarly in claims 42-44 there is no antecedent basis for “the screw”, “the fastener”, “the grip feature of the fastener”, “the undercut” and, “the thread on the fastener” because the tool is only claimed as “for engaging with a removable blind fastener”.  And again it is unclear if applicant intends to claim the tool and fastener in combination.  The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-38 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 3,136,203).  In considering the embodiment shown in Fig. 3, Davis discloses a removable blind fastener comprising: a main body (25) with a countersunk head including a top surface; a clamping part (40-42) aligned with and extending from head and a screw threaded member (15) engaging with the clamping part to cause the clamping part to move relative to the main body.  The head of the main body includes a grip feature in the form of an internal thread (38) in a recess formed in the top surfaces of the head independent of the screw member and flush with the head.  The ring member (37) can read as a tool.  And the head further includes anti-rotation features (which are pointed to at 22 in Figs. 1 and 2 but are also include in Fig. 3).

Claims 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennig (US 5,375,956).  Pennig discloses a tool which would be capable of use with blind fastener comprising a rotatable screw member engaging part (10) for engaging with a screw member (at 9) and an independent grip feature (13) with an engaging part in the form of a rotatable thread sleeve (14) for engaging a thread on the fastener (at 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Devine (US 3,139,675) is of particular interest because it teaches a tool for removing a blind fastener.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677